Title: To James Madison from Peter Minor, 9 October 1822
From: Minor, Peter
To: Madison, James


                
                    
                        Dear sir
                        Ridgeway Oct. 9th. 1822.
                    
                    Prefixed, I have the pleasure of forwarding to you an extract from the proceedings of the Agricultural Society, at its meeting on monday last. You will percieve the request of the Society that, you would undertake to prepare the circular address to the other Societies in the state. If you comply with the wish thus expressed, & will send me the address, I can have it expeditiously, copied, [ … ] printed, & sent without delay to each Society [ … ] the state. An early transmission of the address, is rendered the more expedient, from a belief that the most or all of them, hold a fall meeting, which will generally take place in a month or two from this time. Respectfully yr. Obt Sert
                    
                        P. Minor
                    
                
                
                    [Enclosure]Extract from the proceedings of the Agricultural Society of Albemarle.
                    
                        Monday Oct 7th. 1822.
                    
                    The following preamble & Resolutions were adopted.
                    “Whereas the establishment of a Professorship of Agriculture in one of the principal seminaries of Learning in this State is a measure eminently calculated to hasten & perpetuate the march of Agricultural improvement, already so happily commenced; and whereas there are grounds to believe that such an institution may be incorporated into the University of Virginia, a position at once the most advantageous & convenient to every part of the state; And whereas this Society could not make an appropriation of its funds, more conducive to the permanent attainment of the primary

objects of its institution; and, as it is reasonable to expect that all the Agricultural Societies, the Farmers & planters of the State generally, will cheerfully contribute to an establishment of such universal Interest, Therefore
                    Resolved, That one thousand Dollars of the sum now in the hands of the Treasurer of this Society, be appropriated to the establishment of a fund, the profits of which shall go to the support of a professorship of Agriculture at the Univers[i]ty of Virginia.
                    Resolved that for the furtherance of this design, & to encrease this fund, the president of this Society be requested to prepare a circular address to the other Agricultural Societies of this state, requesting their co-operation in this scheme—And further to promote the same object, that a Committee be appointed to solicit donations, not to exceed one Dollar, from Individuals in every County of this commonwealth.
                    Resolved, That the aforesaid appropriation, together with whatever may accrue under the foregoing resolutions, be loaned to Individuals on good personal Security, or to Corporate bodies; & that when the sum loaned to any one individual shall amount to one thousand Dollars or upwards, Landed security shall be required; that the Interest shall be payable semiannually, & shall be reinvested, untill the yearly profits of the fund shall be sufficent to afford an income equal at least to a professorship in the University.
                    Resolved That the funds above refered to, together with donations of every description be, with the permission of the Legislature, transferred to the Rector & Visitors of the University in their Corporate Capacity.[”]
                    
                        (Extract from the Minutes). P. Minor Sec.
                    
                
            